                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


KENNETH RAY PITTS                                                               PLAINTIFF
ADC #085938

V.                             NO: 5:19-CV-00193 BRW-PSH


R. HERRINGTON JR, et al.                                                     DEFENDANTS

                                       JUDGMENT

     Based on the order filed today, judgment is entered dismissing this case without prejudice.

     IT IS SO ORDERED this 3rd day of July, 2019.



                                                        Billy Roy Wilson    ________
                                                        UNITED STATES DISTRICT JUDGE
